Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities: please change the phrase ‘the first arm and the second arm curve of the at least one non-penetrating roof bracket anchor outward’ to ‘the first arm and the second arm of the at least one non-penetrating roof bracket anchor curve outward’.  Appropriate correction is required.

Double Patenting
Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 10, 16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bimberg et al. (US Patent No. 5,623,788).
For claim 1, Bimberg et al. discloses a non-penetrating roof bracket anchor (fig. 4, 12) comprising: a first arm (horizontal side) having a first distal end with a first connection hole (20) configured for connection to a guy, and a first proximal end terminating at an internal bend; a second arm (vertical 
For claim 8, Bimberg et al. discloses that the first arm (fig. 4, horizontal side) and the second arm (vertical side) are flat and are disposed of at an angle of between 85 degrees and 90 degrees relative to each other.
For claim 10, Bimberg et al. discloses a rooftop anchoring system (fig. 1) comprising: a plurality of non-penetrating roof bracket anchors (fig. 4, 12), each anchor having a first arm (horizontal part) having a first distal end with a first connection hole (20) configured for connection to a guy (22), and a first proximal end terminating at an internal bend; a second arm (vertical part) having a second distal end and a second proximal end terminating at the internal bend opposite the first arm; each non-penetrating roof bracket anchor connected to an outer end of a guy (22); each guy having an inner end configured to connect to a roof-mounted structure (fig. 1, 7); wherein the internal bend is configured to abut an outer edge of one of a roof (3) and a parapet, such that the first arm extends horizontally inward from the outer edge, and the second arm extends vertically downward from the outer edge.
For claim 16, Bimberg et al. discloses that the first arm (fig. 4, horizontal side) and the second arm (vertical side) are flat and are disposed of at an angle of between 85 degrees and 90 degrees relative to each other.
For claim 19, Bimberg et al. discloses at least 3 non-penetrating roof bracket anchors (figs. 1&4).
For claim 20, Bimberg et al. discloses that each non-penetrating roof bracket anchor is identical (fig. 1&4).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 7, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bimberg et al. (US Patent No. 5,623,788) in view of Thornton et al. (US Patent No. 5,361,558).
For claims 2 and 11, Bimberg et al. does not disclose that the first arm has a first tab bent in a direction opposite of the internal bend and including the first connection hole.
Thornton et al. discloses a roof bracket anchor (fig. 3) comprising a first arm (24), an internal bend (28) and a second arm (26), wherein the first arm has a first tab (30) bent in a direction opposite of the internal bend and including a first connection hole (36).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the roof bracket anchor of Bimberg et al. and add a first tab bent in a direction opposite of the internal bend and having a first connection hole as made obvious by Thornton et al. to provide an integral hole to enable a guy to be connected directly to the roof bracket anchor. 
For claims 7 and 15, Bimberg et al. does not disclose that the second arm distal end has a second tab including a second connection hole configured for connection to a ballast.
Thornton et al. discloses a roof bracket anchor (fig. 3) comprising a first arm (24), an internal bend (28) and a second arm (26), wherein the first arm has a first tab (30) bent in a direction opposite of the internal bend and including a first connection hole (36) and the second arm has a distal end comprising a second tab (32) having a second connection hole (36) configured for connection to a ballast.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the roof bracket anchor of Bimberg et al. and add a second tab bent having a second connection hole as made obvious by Thornton et al. to provide an integral hole to enable a ballast to be connected directly to the roof bracket anchor. 



Claims 3-4, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bimberg et al. (US Patent No. 5,623,788) in view of ‘448 (GB2362448).

‘448 discloses an anchor assembly comprising a bracket having an arcuate profile, with a crescent shape (fig. 10, 53).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the roof bracket anchor of Bimberg et al. have an arcuate profile, forming a crescent shaped anchor as made obvious by ‘448 since a change of shape of an already disclosed element is well known and obvious in the art. One of ordinary skill in the art would be motivated to make the bracket an arcuate shape so it can fit in round/curved roof edges.
For claims 4 and 13, the combination discloses that the first arm and the second arm curve outward from the internal bend, the internal bend curves inward (‘448 fig. 10, 53).


Claims 5, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bimberg et al. (US Patent No. 5,623,788) in view of Pollard (US Patent No. 4,356,498).
For claims 5 and 17, Bimberg et al. does not disclose a high friction coating on an interior of at least one of the first arm and the second arm.
Pollard discloses the obviousness of coating a surface of a bracket with a high friction coating to reduce/eliminate friction during use of the bracket (col. 2 lines 57-60).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add a high friction coating on an interior of at least one of the first arm and the second arm of Bimberg et al. as made obvious by Pollard to increase efficiency and reduce damages to the edge of the roof during use of the anchor.

Claims 6, 9, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bimberg et al. (US Patent No. 5,623,788) in view of ‘448 (GB2362448) as set forth in the rejection of claim 4 and further in view of Pollard (US Patent No. 4,356,498).

Pollard discloses the obviousness of coating a surface of a bracket with a high friction coating to reduce/eliminate friction during use of the bracket (col. 2 lines 57-60).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to add a high friction coating on an interior of at least one of the first arm and the second arm of the combination as made obvious by Pollard to increase efficiency and reduce damages to the edge of the roof during use of the anchor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633